DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Allowable Subject Matter
Claims 1-4, 6-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “….wherein the plurality of capacitor electrodes penetrate the interlayer insulating film in the vertical direction….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation contains the allowable feature of original claim 5 as indicated in previous office action.
With respect to claim 14, the prior art made of record does not disclose or suggest either alone or in combination “and a plurality of metal contacts penetrating the second semiconductor layer in the vertical direction….a plurality of capacitor electrodes each extending in the vertical direction and respectively connected to the plurality of the metal contacts” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

With respect to claim 20, the prior art made of record does not disclose or suggest either alone or in combination “wherein the first gate insulating film has a thickness equal to a thickness of the third gate insulating film in the vertical direction” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation is similar to the allowable feature of original claim 2 as indicated in previous office action.
Claims 2-4, 6-13 are allowed being dependent on claim 1.
Claims 16-19 are allowed being dependent on claim 14.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona).
 (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813             

                
/SHAHED AHMED/Primary Examiner, Art Unit 2813